Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed December 18, 2018. Claims 2, 4-6, 8-15, 17-25, and 27-29 have been amended; claims 3 and 16 have been canceled; and no claims have been newly added. Claims 1, 2, 4-15, and 17-29 are pending in the application and subject to requirement for election of species.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4-15, 17, 18, 20-29; drawn to a method of treating constipation-associated IBS (IBS-C) in a human subject in need thereof comprising administering to the subject a formulation comprising lovastatin lactone; classified in A61K 9/5084.
Group II, claim 19; drawn to a method of treating constipation-associated IBS (IBS-C) in a human subject in need thereof comprising i) administering to the subject a formulation comprising lovastatin lactone; and ii) evaluating intestinal methane levels in the subject; classified in A61K 31/366.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so 
The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons: the special technical feature common to groups I – II; treating constipation-associated IBS (IBS-C) in a human subject in need thereof comprising administering to the subject a formulation comprising lovastatin lactone; is disclosed in the prior art. Marsh et al., in Am J Gastroenter. 2015; 110: S753 (abstract), discloses treating constipation-associated IBS (IBS-C) in a human subject in need thereof comprising administering to the subject a formulation comprising lovastatin lactone. As Applicant’s claimed composition cannot be a special technical feature under PCT Rule 13.2, because the composition is shown in the prior art, Groups I – II lack unity of invention a posteriori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention listed in Groups I – II to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence to admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Species Elections
Applicant is required under 35 U.S.C. 121 to elect each of the following species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
1. A single disclosed species of method (e.g. preventing/inhibiting IBS-C (i.e. aympromatic) or treating/reducing IBS-C).
2. A single disclosed species of formulation dose (e.g. 42 mg or 21 mg).
3. A single disclosed species of modified release particle(s) enteric polymer profile (e.g. dissolves at pH 5.5; dissolves at pH 7.0; first dose having enteric polymer that dissolves at pH 5.5 and second dose having enteric polymer that dissolves at pH 7.0 present in a ratio of 1:2; first dose having enteric polymer that dissolves at pH 5.5 and second dose having enteric polymer that dissolves at pH 7.0 present in a ratio of 1:5).
4.  A single disclosed species of method outcome (e.g. reduces abdominal pain, reduces constipation, reduces bloating, reduces methane, reduces the likelihood of recurrence of IBS-C symptoms, increases weekly number of CSBMs, improves stool consistency, reduces the use of laxatives, etc.).
5. A single disclosed species of method outcome which is not observed (e.g. does not substantially cause microbicidal effects, does not affect blood lipids).
6. A single disclosed species of time period in which intestinal methane levels are evaluated (e.g. before treatment, during treatment, or after treatment; if Group II is elected).
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617